
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 816
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Israel (for
			 himself, Mr. Pascrell, and
			 Mr. Tiberi) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing September 2012 as the 160th
		  anniversary of the arrival in the United States of Constantino Brumidi, the
		  artist who painted the Apotheosis of Washington.
	
	
		Whereas September 2012 marked the 160th anniversary of
			 painter Constantino Brumidi’s arrival in New York;
		Whereas Constantino Brumidi began working at the United
			 States Capitol in 1855 and worked there intensively through the early 1860s and
			 sporadically after 1865, adding murals into the 1870s;
		Whereas Constantino Brumidi is best known for the murals
			 he painted in the United States Capitol over this 25-year period, including the
			 Apotheosis of Washington, the Frieze of American History, and the walls of what
			 are now known as the Brumidi Corridors;
		Whereas in July 2008, Congress authorized the highest
			 honor that it may bestow upon a United States citizen by arranging for the
			 posthumous award of the Congressional Gold Medal to Constantino Brumidi in
			 recognition of his service to the Nation; and
		Whereas in July 2012, the leaders of the House and Senate
			 held a ceremony in honor of the award of the Congressional Gold Medal to
			 Constantino Brumidi, and this Medal will be proudly displayed in the Capitol
			 Visitor Center for all to see: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 160th anniversary of the arrival in the United States of
			 Constantino Brumidi, the artist who painted the Apotheosis of Washington.
		
